Citation Nr: 1145283	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-45 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left shoulder disability, prior to September 1, 2009 (excluding the period from May 6, 2009 through August 31, 2009, for which a temporary total disability rating has been assigned).

2.  Entitlement to an initial rating in excess of 30 percent for left shoulder disability, from September 1, 2009.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to August 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, inter alia, awarded service connection and an initial 20 percent rating for a left shoulder disability, effective February 28, 2008.  In April 2009, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

This appeal to the Board also arose from a September 2009 rating decision in which the RO denied a temporary total rating (TTR) , pursuant to 38 C.F.R. § 4.30, for a period of convalescence following May 6, 2006 surgery. In November 2009, the Veteran filed a notice of disagreement (NOD) with the rating decision.  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

Because the Veteran disagreed with the initial rating assigned following the grant of service connection for a left shoulder disability, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In August 2010, the Board remanded claims for increased rating and for a TTR to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, a rating decision and supplemental SOC (SSOC)) issued in July 2011 reflects the RO's continued to deny an initial rating greater than 20 percent for the left shoulder prior to May 6, 2009; award of TTR (100 percent) rating for the left shoulder from May 6, 2009 through August 31, 2009; and award of a 30 percent rating for the left shoulder from September 1, 2009. 

Given the RO's actions, the Board has now characterized the remaining matters on appeal as set forth on the title page. Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).   


FINDING OF FACT

In September 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.



ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


